                                           UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF CALIFORNIA
                                                   SAN JOSE DIVISION

       In re: LIVE365, INC.                                  §      Case No. 16-51574
                                                             §
                                                             §
                                                             §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Fred Hjelmeset, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $123,382.00                             Assets Exempt: N/A
      (without deducting any secured claims)

      Total Distributions to Claimants:   $52,253.93               Claims Discharged
                                                                   Without Payment: N/A


      Total Expenses of Administration:    $64,282.63




                3) Total gross receipts of $116,536.56 (see Exhibit 1), minus funds paid to the debtor and third
      parties of $0.00 (see Exhibit 2), yielded net receipts of $116,536.56 from the liquidation of the property of the
      estate, which was distributed as follows:




UST FormCase:
        101-7-TDR ( 10 /1/2010)
              16-51574      Doc#          111   Filed: 12/14/18      Entered: 12/14/18 10:01:26           Page 1 of
                                                             16
                                                CLAIMS              CLAIMS                CLAIMS                CLAIMS
                                              SCHEDULED            ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                      $11,648.00          $40,000.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                        $0.00          $65,081.91           $64,282.63           $64,282.63


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                           $0.00               $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                     $0.00             $957.31              $957.31              $957.31

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                           $124,312,003.00     $125,809,661.59        $1,885,928.21           $51,296.62


   TOTAL DISBURSEMENTS                        $124,323,651.00     $125,915,700.81        $1,951,168.15          $116,536.56




                 4) This case was originally filed under chapter 7 on 05/26/2016. The case was pending for 29
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        11/06/2018                         By: /s/ Fred Hjelmeset
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST FormCase:
        101-7-TDR ( 10 /1/2010)
              16-51574      Doc#        111     Filed: 12/14/18     Entered: 12/14/18 10:01:26           Page 2 of
                                                             16
                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 A/R Over 90 days old.                                                                          1121-000                              $1,595.99

 Account at Fidelity Investment, xxxxxx5482                                                     1129-000                                  $26.13

 Checking Account at East West Bank Acct 1, x3003                                               1129-000                             $43,487.64

 Miscellaneous Computer Equipment/Software                                                      1129-000                             $56,200.00

 Possible avoidance claim vs. Sheppard Mullin                                                   1241-000                              $5,000.00

 Account at Charles Schwab, xxxxxx8321                                                          1129-000                                  $30.72

 Money Market Checking Account at East West Bank Acct 2, x2228                                  1129-000                             $10,196.08

                             TOTAL GROSS RECEIPTS                                                                                   $116,536.56

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


      2S        Hudson Metro Center,          4210-000                $11,648.00             $40,000.00                $0.00               $0.00
                LLC Hudson Pacific
                Properties, Inc.

                   TOTAL SECURED                                      $11,648.00             $40,000.00                $0.00               $0.00




UST FormCase:
        101-7-TDR ( 10 /1/2010)
              16-51574      Doc#                111       Filed: 12/14/18           Entered: 12/14/18 10:01:26               Page 3 of
                                                                       16
EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM          CLAIMS            CLAIMS             CLAIMS              CLAIMS
   PAYEE                                 TRAN.         SCHEDULED          ASSERTED           ALLOWED               PAID
                                         CODE

 Trustee, Fees - Fred Hjelmeset         2100-000                 NA             $9,076.83        $9,076.83        $9,076.83

 Trustee, Expenses - Fred Hjelmeset     2200-000                 NA              $209.78          $209.78             $209.78

 Bond Payments - BOND                   2300-000                 NA               $35.96           $35.96              $35.96

 Bond Payments - International          2300-000                 NA               $48.89           $48.89              $48.89
 Sureties
 Administrative Rent - Public Storage   2410-000                 NA             $1,000.00        $1,000.00        $1,000.00

 Banking and Technology Service         2600-000                 NA             $3,598.34        $3,598.34        $3,598.34
 Fee - Rabobank, N.A.
 Other Chapter 7 Administrative         2990-000                 NA             $2,429.28        $1,630.00        $1,630.00
 Expenses - Franchise Tax Board
 Attorney for Trustee Fees (Other       3210-000                 NA         $41,267.50       $41,267.50          $41,267.50
 Firm) - GORDON & REES, LLP
 Attorney for Trustee Expenses          3220-000                 NA              $491.26          $491.26             $491.26
 (Other Firm) - GORDON & REES,
 LLP
 Accountant for Trustee Fees (Other     3410-000                 NA             $6,857.50        $6,857.50        $6,857.50
 Firm) - BACHECKI, CROM & CO.,
 LLP
 Accountant for Trustee Expenses        3420-000                 NA               $66.57           $66.57              $66.57
 (Other Firm) - BACHECKI, CROM &
 CO., LLP
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                 NA         $65,081.91       $64,282.63          $64,282.63
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                              UNIFORM             CLAIMS              CLAIMS            CLAIMS               CLAIMS
         PAYEE
                             TRAN. CODE         SCHEDULED            ASSERTED          ALLOWED                PAID

                                                              None




UST FormCase:
        101-7-TDR ( 10 /1/2010)
              16-51574      Doc#          111      Filed: 12/14/18    Entered: 12/14/18 10:01:26        Page 4 of
                                                                16
EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                   CLAIMS
                              UNIFORM           CLAIMS
                                                                  ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.         CLAIMANT    TRAN.         SCHEDULED
                                                               (from Proofs of    ALLOWED            PAID
                               CODE         (from Form 6E)
                                                                    Claim)

    4P       IRS               5800-000                 NA              $110.00      $110.00            $110.00


    16       Employment        5800-000                 NA              $847.31      $847.31            $847.31
             Development
             Department

          TOTAL PRIORITY
         UNSECURED CLAIMS                             $0.00             $957.31      $957.31            $957.31




UST FormCase:
        101-7-TDR ( 10 /1/2010)
              16-51574      Doc#   111    Filed: 12/14/18     Entered: 12/14/18 10:01:26    Page 5 of
                                                       16
EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                           CLAIMS
                                      UNIFORM          CLAIMS
                                                                          ASSERTED         CLAIMS            CLAIMS
 CLAIM NO.         CLAIMANT            TRAN.        SCHEDULED
                                                                       (from Proofs of    ALLOWED             PAID
                                       CODE        (from Form 6F)
                                                                            Claim)

    1-2      Equinix Inc              7100-000          $78,506.00          $197,830.94    $197,830.94       $5,380.94


    2U       Hudson Metro Center,     7100-000                  NA                $0.00          $0.00             $0.00
             LLC

     3       Digital Envoy, Inc.      7100-000            $2,800.00           $7,000.00      $7,000.00           $190.40
             Kimberly Sweat

    4U       Office of the Clerk -    7100-001                  NA               $10.00         $10.00             $0.27
             IRS

     5       Equinix Inc              7100-000                  NA           $78,729.68          $0.00             $0.00


     6       Pitney Bowes Inc         7100-000             $445.00            $1,638.09      $1,638.09            $44.56


     7       Hovanesian &             7100-000          $22,070.00           $98,169.70          $0.00             $0.00
             Hovanesian,A
             Professional
             CorporationHovanesia
             n & Hovanesian,APC

     8       SoundExchange,           7100-000         $204,771.00        $1,679,449.18   $1,679,449.18     $45,680.45
             Inc.c/o Evelyn J.
             Meltzer, Esquire
             Pepper Hamilton LLP

     9       Serenity International   7100-000       $42,734,063.00      $42,734,063.00          $0.00             $0.00


    10       Christine Holdings       7100-000       $32,682,566.00      $32,682,566.00          $0.00             $0.00


    11       Braemar Development,     7100-000       $22,932,611.00      $22,932,611.00          $0.00             $0.00
             Ltd.

    12       Grand Eagle              7100-000         $279,583.00       $16,463,997.00          $0.00             $0.00
             Enterprises Ltd.
             (HSBC-USA)

    13       Ixora Investments        7100-000        $8,369,778.00       $8,369,778.00          $0.00             $0.00


    14       Grand Eagle              7100-000         $284,236.00          $284,236.00          $0.00             $0.00
             Enterprises, Ltd.

    15       Quaystone                7100-000                  NA          $279,583.00          $0.00             $0.00
             Investments Limited


UST FormCase:
        101-7-TDR ( 10 /1/2010)
              16-51574      Doc#       111       Filed: 12/14/18      Entered: 12/14/18 10:01:26     Page 6 of
                                                              16
    17     Franchise Tax Board      7200-000                  NA                $0.00          $0.00           $0.00


    N/F    ASCAP                    7100-000           $37,256.00                 NA              NA             NA


    N/F    Abraham & Kevork         7100-000             $288.00                  NA              NA             NA
           LLC

    N/F    Audible Magic            7100-000            $4,200.00                 NA              NA             NA
           Corporation Summit
           Financial Resources
           for Aud

    N/F    BMI Cable & New          7100-000         $101,565.00                  NA              NA             NA
           Media

    N/F    Finnegan Henderson       7100-000            $1,131.00                 NA              NA             NA
           Farabow Garrett & Dun

    N/F    Google (Ad Serving)      7100-000            $6,406.00                 NA              NA             NA


    N/F    Google (Apps for         7100-000             $471.00                  NA              NA             NA
           Work)

    N/F    Grand Eagle              7100-000       $16,463,997.00                 NA              NA             NA
           Enterprises Ltd (HSBC-
           USA)

    N/F    NTT America, Inc         7100-000            $8,312.00                 NA              NA             NA


    N/F    PPL                      7100-000           $11,317.00                 NA              NA             NA


    N/F    RingCentral, Inc.        7100-000            $1,626.00                 NA              NA             NA


    N/F    SAS Institute Inc.       7100-000           $10,000.00                 NA              NA             NA


    N/F    SESAC                    7100-000           $18,633.00                 NA              NA             NA


    N/F    SOCAN                    7100-000            $1,990.00                 NA              NA             NA


    N/F    Sheppard Mullin          7100-000           $21,061.00                 NA              NA             NA


    N/F    Wilson Sonsini           7100-000           $15,903.00                 NA              NA             NA
           Goodrich & Rosati

    N/F    XO Communications        7100-000           $12,218.00                 NA              NA             NA


    N/F    emailDirect.com          7100-000            $4,200.00                 NA              NA             NA


           TOTAL GENERAL
          UNSECURED CLAIMS                        $124,312,003.00     $125,809,661.59   $1,885,928.21     $51,296.62


UST FormCase:
        101-7-TDR ( 10 /1/2010)
              16-51574      Doc#     111       Filed: 12/14/18      Entered: 12/14/18 10:01:26     Page 7 of
                                                            16
                                                               Form 1
                                                                                                                                                        Exhibit 8
                                           Individual Estate Property Record and Report                                                                 Page: 1

                                                            Asset Cases
Case No.:    16-51574                                                                        Trustee Name:      (001090) Fred Hjelmeset
Case Name:         LIVE365, INC.                                                             Date Filed (f) or Converted (c): 05/26/2016 (f)
                                                                                             § 341(a) Meeting Date:       07/05/2016
For Period Ending:         11/06/2018                                                        Claims Bar Date:      08/31/2016

                                       1                             2                      3                      4                    5                    6

                           Asset Description                      Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)        Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                   Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                  Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                             and Other Costs)

    1       Checking Account at East West Bank                     44,832.55                    44,832.55                              43,487.64                          FA
            Acct 1, x3003

    2       Money Market Checking Account at East                  10,194.83                    10,194.83                              10,196.08                          FA
            West Bank Acct 2, x2228

    3       Checking Account at East West Bank                             0.00                      0.00                                    0.00                         FA
            Acct 3, x1790

    4       Checking Account at East West Bank                             0.00                      0.00                                    0.00                         FA
            Acct 4, x1162

    5       Bank Account at East West Bank Acct 5,                         0.00                      0.00                                    0.00                         FA
            x1170

    6       Checking Account at Hua Nan Bank                             306.00                   306.00                                     0.00                         FA
            Taiwan, x0003

    7       Account at Charles Schwab, xxxxxx8321                         30.72                     30.72                                   30.72                         FA

    8       Account at Fidelity Investment,                               25.13                     25.13                                   26.13                         FA
            xxxxxx5482

    9       Hudson Properties Office Lease Deposit                 40,000.00                         0.00                                    0.00                         FA
            Investigated; Landlord claimed deposit applied to
            unpaid rent; facts confirmed

   10       Salesforce.com Inc. Software                             2,123.00                    2,123.00                                    0.00                         FA
            Subscription
            Investigated; found no value

   11       Oracle America Inc. Maintenance &                        1,281.00                    1,281.00                                    0.00                         FA
            Support
            Investigated; found no value

   12       Hartford General Liability Insurance                     1,830.00                    1,830.00                                    0.00                         FA
            Investigated; found no value

   13       CenturyLink Maintence & Support                          2,410.00                    2,410.00                                    0.00                         FA
            Investigated; found no value

   14       Salesforce.com Inc. Sales Cloud . .                      1,586.00                    1,586.00                                    0.00                         FA
            .Admin4 Software Subscription
            Investigated; found no value

   15       Oracle Amercia, Inc. Oracle Database                     1,199.00                    1,199.00                                    0.00                         FA
            Maintenance & Support
            No value

   16       San Mateo County Property Tax                                887.00                   887.00                                     0.00                         FA
            Parcel#094-522-270
            No value

   17       Symantec Autenticode Maintance &                             728.00                   728.00                                     0.00                         FA
            Support
            No marketable value

   18       Fog Creek Software Platinum                                  641.00                   641.00                                     0.00                         FA
            Maintaqinance & Support
                Case: 16-51574
            Investigated; found no value             Doc# 111      Filed: 12/14/18              Entered: 12/14/18 10:01:26                        Page 8 of
UST Form 101-7-TDR ( 10 /1/2010)                                                16
                                                                  Form 1
                                                                                                                                                              Exhibit 8
                                              Individual Estate Property Record and Report                                                                    Page: 2

                                                               Asset Cases
Case No.:    16-51574                                                                              Trustee Name:      (001090) Fred Hjelmeset
Case Name:         LIVE365, INC.                                                                   Date Filed (f) or Converted (c): 05/26/2016 (f)
                                                                                                   § 341(a) Meeting Date:       07/05/2016
For Period Ending:         11/06/2018                                                              Claims Bar Date:      08/31/2016

                                       1                                   2                      3                      4                    5                    6

                           Asset Description                            Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                         Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                        Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                   and Other Costs)

   19       Salesforce.coom Inc. Sales Cloud ..                                624.00                   624.00                                    0.00                          FA
            Admin *(2) Software Subscription
            No value

   20       NetVad Barracuda Maint & Support                                   553.00                   553.00                                    0.00                          FA
            Investigated; no value

   21       Digital Media Association DiMA                                     500.00                   500.00                                    0.00                          FA
            Membership fee
            No value

   22       GoDaddy.com Multiple domain                                        275.00                   275.00                                    0.00                          FA
            renewals/www.live365.com
            Prepaid fee; no value

   23       TrustKeeper PCI Subscription                                       236.00                   236.00                                    0.00                          FA
            No value

   24       CSC Delaware Statutory Representation                              173.00                   173.00                                    0.00                          FA
            Annual Fee
            Prepaid fee; no value

   25       GoDaddy.com SSL certificate 2                                      165.00                   165.00                                    0.00                          FA
            year/renewal
            No value

   26       Cirrus Insights Integrated Gmail to                                152.00                   152.00                                    0.00                          FA
            Salesforce
            No value

   27       GoDaddy.com Standard Wildcard 2 year                               133.00                   133.00                                    0.00                          FA
            renewal
            No value

   28       Safari Books Online Annual Subscription                            133.00                   133.00                                    0.00                          FA
            No value

   29       Invision Visual designer tool                                      132.00                   132.00                                    0.00                          FA
            No value

   30       Red Hat Enterprise Linux                                           116.00                   116.00                                    0.00                          FA
            No value

   31       Salesforce.com Inc Force.com Admins                                 62.00                     62.00                                   0.00                          FA
            (1) Software Subscription
            Prepaid subscription - no value

   32       A/R 90 days old or less. Face amount =                               0.00                      0.00                                   0.00                          FA
            $0. Doubtful/Uncollectible accounts

   33       A/R Over 90 days old.                                        20,321.00                    20,321.00                               1,595.99                          FA
            Receivables $18,702 + $1,619=$20,321, Doc#1, at 29
            (11b); demands made, most found uncollectable

   34       Miscellaneous Computer                                        Unknown                     10,000.00                              56,200.00                          FA
            Equipment/Software
            Sold together with other assets, including Asset#35 and
            Asset#37, recorded together under this asset; Orders
            authorizing Sale, Doc#20 and Doc#24; Report of Sale,
            Doc#25
                Case: 16-51574                       Doc# 111            Filed: 12/14/18              Entered: 12/14/18 10:01:26                        Page 9 of
UST Form 101-7-TDR ( 10 /1/2010)                                                      16
                                                               Form 1
                                                                                                                                                          Exhibit 8
                                           Individual Estate Property Record and Report                                                                   Page: 3

                                                            Asset Cases
Case No.:    16-51574                                                                            Trustee Name:      (001090) Fred Hjelmeset
Case Name:         LIVE365, INC.                                                                 Date Filed (f) or Converted (c): 05/26/2016 (f)
                                                                                                 § 341(a) Meeting Date:       07/05/2016
For Period Ending:         11/06/2018                                                            Claims Bar Date:      08/31/2016

                                      1                                    2                    3                      4                   5                   6

                           Asset Description                            Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                      Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                 and Other Costs)

   35       Trademarks                                                    Unknown                     500.00                                    0.00                        FA
            Trademarks sold together with other assets, recorded
            together under Asset#34; Orders authorizing Sale,
            Doc#20 and Doc#24; Report of Sale, Doc#25

   36       customer list                                                 Unknown                        0.00                                   0.00                        FA
            No value

   37       Internet domain names and websites                            Unknown                     500.00                                    0.00                        FA
            Sold together with other assets, recorded together
            under Asset#34; Orders authorizing Sale, Doc#20 and
            Doc#24; Report of Sale, Doc#25

   38       Goodwill                                                      Unknown                        0.00                                   0.00                        FA
            No marketable value

   39       Misc office furniture                                         Unknown                        0.00                                   0.00                        FA
            No value

   40       Misc office fixtures                                          Unknown                        0.00                                   0.00                        FA
            No value

   41       Net operating losses                                          Unknown                        0.00                                   0.00                        FA
            No value

   42       Hartford Insurance General Liability                           3,137.00                  3,137.00                                   0.00                        FA
            No value

   43       Patent applications                                           Unknown                     500.00                                    0.00                        FA
            Investigated, found no marketable value

   44       Possible avoidance claim vs. Hovanesian                      64,000.00                  64,000.00                                   0.00                        FA
            (u)
            Investigated; request for return made; defenses raised;
            not cost/beneficial to pursue litigation; settlement
            negotiated, Order Approving Compromise, Doc#96;
            estate waives claim in exchange for Hovanesian's claim
            No. 7 being disallowed

   45       Possible avoidance claim vs. Sheppard                        11,783.30                  11,783.30                              5,000.00                         FA
            Mullin (u)
            Demand mailed 9/14/16; Order Approving
            Compromise, Doc#96; Report of Transaction, Doc#98

   46       Boxes of documents, 2 copiers, ink, 2                              0.00                      0.00         OA                        0.00                        FA
            posters, in Foster City storage unit (u)
            Order authorizing abandonment, Doc#30


   46       Assets Totals (Excluding unknown values)                   $210,569.53              $182,069.53                           $116,536.56                     $0.00




               Case: 16-51574                         Doc# 111          Filed: 12/14/18 Entered: 12/14/18 10:01:26                                Page 10 of
UST Form 101-7-TDR ( 10 /1/2010)                                                     16
                                                        Form 1
                                                                                                                                   Exhibit 8
                                    Individual Estate Property Record and Report                                                   Page: 4

                                                     Asset Cases
Case No.:   16-51574                                                         Trustee Name:      (001090) Fred Hjelmeset
Case Name:      LIVE365, INC.                                                Date Filed (f) or Converted (c): 05/26/2016 (f)
                                                                             § 341(a) Meeting Date:    07/05/2016
For Period Ending:     11/06/2018                                            Claims Bar Date:     08/31/2016


 Major Activities Affecting Case Closing:

                           02/28/18 Settle with Sheppard
                           10/30/17 Pay taxes to FTB
                           09/22/17 Objection to POC-5 pending
                           09/19/17 Objections to POC-7 and POC-10 pending
                           07/19/17 object to claims
                           09/29/16 Investigate possible sale of patents and trademarks
                           8/02/16 Investigate transfers
                           07/05/16 Schwab check received at MOC
                           06/22/16 Employ auctioneer
                           06/14/16 Investigate assets

 Initial Projected Date Of Final Report (TFR): 01/10/2018            Current Projected Date Of Final Report (TFR):    06/29/2018 (Actual)




             Case: 16-51574            Doc# 111             Filed: 12/14/18 Entered: 12/14/18 10:01:26                    Page 11 of
UST Form 101-7-TDR ( 10 /1/2010)                                         16
                                                              Form 2                                                                        Exhibit 9
                                                                                                                                            Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              16-51574                                       Trustee Name:                    Fred Hjelmeset (001090)
Case Name:             LIVE365, INC.                                  Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***5166                                     Account #:                       ******3900 Checking
For Period Ending: 11/06/2018                                         Blanket Bond (per case limit): $5,000,000.00
                                                                      Separate Bond (if applicable): N/A
    1          2                          3                                  4                              5                  6                     7

  Trans.    Check or         Paid To / Received From       Description of Transaction      Uniform       Deposit          Disbursement       Account Balance
   Date      Ref. #                                                                       Tran. Code       $                    $

 06/08/16     {33}       Marketing Architects, Inc                                        1121-000              516.09                                     516.09

 06/08/16     {33}       Samuel R Rondberg                                                1121-000                 9.88                                    525.97

 06/08/16     {33}       Ando Media LLC                                                   1121-000              719.43                                    1,245.40

 06/13/16     {1}        Mark Lam Live365, Inc                                            1129-000          43,487.64                                    44,733.04

 06/13/16     {1}        Mark Lam Live365, Inc                                            1129-000          43,487.64                                    88,220.68

 06/13/16     {2}        Mark Lam Live365, Inc                                            1129-000          10,196.08                                    98,416.76

 06/13/16     {1}        Mark Lam Live365, Inc         Deposit Reversal:                  1129-000         -43,487.64                                    54,929.12

 06/29/16     {8}        Hovanesian & Hovanesian       Fidelity funds from Hovanesian     1129-000               26.13                                   54,955.25

 06/30/16                Rabobank, N.A.                Bank and Technology Services       2600-000                                  42.31                54,912.94
                                                       Fees

 07/06/16     {7}        Charles Schwab                                                   1129-000               30.72                                   54,943.66

 07/11/16     {34}       Colo IP Networks, LLC         Down payment from Colo IP          1129-000           5,000.00                                    59,943.66
                                                       Networks

 07/11/16     {33}       Marketing Architects, Inc     Payment from Marketing             1121-000               36.24                                   59,979.90
                                                       Architects, Inc

 07/11/16     {33}       Samuel R Rondberg             Payment from Samuel R              1121-000                 9.88                                  59,989.78
                                                       Rondberg

 07/29/16                Rabobank, N.A.                Bank and Technology Services       2600-000                                  80.03                59,909.75
                                                       Fees

 08/01/16     {34}       Jon Stephenson                Payment of balance re purchase     1129-000          51,200.00                                   111,109.75
                                                       of assets

 08/08/16     {33}       Marketing Architects, Inc     AR check Marketing Architects      1121-000               10.00                                  111,119.75

 08/18/16     {33}       Samuel R Rondberg             AR check Samuel R Rondberg         1121-000                 9.88                                 111,129.63

 08/31/16                Rabobank, N.A.                Bank and Technology Services       2600-000                                 165.53               110,964.10
                                                       Fees

 09/15/16     {33}       Samuel R Rondberg             AR check Samuel R Rondberg         1121-000                 9.88                                 110,973.98

 09/19/16     {33}       PubMatic, Inc                 Check from PubMatic                1121-000               32.99                                  111,006.97

 09/26/16     {33}       Marketing Architects          AR check Marketing Architects      1121-000               25.30                                  111,032.27

 09/30/16                Rabobank, N.A.                Bank and Technology Services       2600-000                                 159.19               110,873.08
                                                       Fees

 10/12/16     {33}       Samuel R Rondberg             AR check Samuel R Rondberg         1121-000                 9.88                                 110,882.96

 10/13/16     101        Public Storage                Payment in full of post-petition   2410-000                              1,000.00                109,882.96
                                                       storage fees, pursuant to Order
                                                       Authorizing Payment, Doc#28; PS
                                                       Acct No. 21710568

 10/27/16     {33}       Marketing Architects          AR check Marketing Architects      1121-000               13.60                                  109,896.56

 10/31/16                Rabobank, N.A.                Bank and Technology Services       2600-000                                 153.21               109,743.35
                                                       Fees

 11/29/16     {33}       Samuel R Rondberg             AR check Samuel R Rondberg         1121-000                 9.88                                 109,753.23

                                                                                    Page Subtotals:      $111,353.50          $1,600.27       true
              Case: 16-51574                    Doc# 111   Filed: 12/14/18 Entered: 12/14/18 10:01:26 Page 12 of
{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)           16                    ! - transaction has not been cleared
                                                              Form 2                                                                          Exhibit 9
                                                                                                                                              Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              16-51574                                         Trustee Name:                    Fred Hjelmeset (001090)
Case Name:             LIVE365, INC.                                    Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***5166                                       Account #:                       ******3900 Checking
For Period Ending: 11/06/2018                                           Blanket Bond (per case limit): $5,000,000.00
                                                                        Separate Bond (if applicable): N/A
    1          2                          3                                   4                               5                  6                     7

  Trans.    Check or         Paid To / Received From         Description of Transaction      Uniform       Deposit          Disbursement       Account Balance
   Date      Ref. #                                                                         Tran. Code       $                    $

 11/29/16     {33}       Marketing Architects           AR check Marketing Architects       1121-000              173.18                                  109,926.41

 11/30/16                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 167.92               109,758.49
                                                        Fees

 12/14/16     {33}       Samuel R Rondberg              AR check Samuel R Rondberg          1121-000                 9.88                                 109,768.37

 12/30/16                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 157.44               109,610.93
                                                        Fees

 01/05/17     102        International Sureties         Trustee Bond # 016048574            2300-000                                  35.96               109,574.97

 01/31/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 168.10               109,406.87
                                                        Fees

 02/28/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 146.87               109,260.00
                                                        Fees

 03/31/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 162.39               109,097.61
                                                        Fees

 04/28/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 146.45               108,951.16
                                                        Fees

 05/31/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 172.37               108,778.79
                                                        Fees

 06/30/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 156.46               108,622.33
                                                        Fees

 07/31/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 151.02               108,471.31
                                                        Fees

 08/31/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 171.63               108,299.68
                                                        Fees

 09/29/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 150.57               108,149.11
                                                        Fees

 10/31/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 165.92               107,983.19
                                                        Fees

 11/30/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 155.31               107,827.88
                                                        Fees

 12/13/17     103        Franchise Tax Board            2016 Form 100 - TIN XX-XXXXXXX      2990-000                                 830.00               106,997.88
                                                        - Payment pursuant to Order
                                                        Doc#92

 12/13/17     104        Franchise Tax Board            2017 Form 100-ES - TIN 94-          2990-000                                 800.00               106,197.88
                                                        3285166 - Payment pursuant to
                                                        Order Doc#92

 12/29/17                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 149.61               106,048.27
                                                        Fees

 01/17/18     105        International Sureties         Bond #016048574 - 1/1/18 to         2300-000                                  48.89               105,999.38
                                                        1/1/19

 01/31/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 168.21               105,831.17
                                                        Fees

 02/28/18                Rabobank, N.A.                 Bank and Technology Services        2600-000                                 142.07               105,689.10
                                                        Fees

                                                                                      Page Subtotals:          $183.06          $4,247.19       true


              Case: 16-51574                      Doc# 111 Filed: 12/14/18 Entered: 12/14/18 10:01:26 Page 13 of
{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)           16                    ! - transaction has not been cleared
                                                               Form 2                                                                           Exhibit 9
                                                                                                                                                Page: 3
                                               Cash Receipts And Disbursements Record
Case No.:              16-51574                                          Trustee Name:                       Fred Hjelmeset (001090)
Case Name:             LIVE365, INC.                                     Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***5166                                        Account #:                          ******3900 Checking
For Period Ending: 11/06/2018                                            Blanket Bond (per case limit): $5,000,000.00
                                                                         Separate Bond (if applicable): N/A
    1          2                           3                                    4                                 5                6                     7

  Trans.    Check or           Paid To / Received From      Description of Transaction           Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code       $                  $

 03/30/18                Rabobank, N.A.                  Bank and Technology Services           2600-000                               152.01               105,537.09
                                                         Fees

 04/30/18                Rabobank, N.A.                  Bank and Technology Services           2600-000                               146.73               105,390.36
                                                         Fees

 05/25/18     {45}       Sheppard Mullin                 Check from Sheppard Mullin             1241-000           5,000.00                                 110,390.36

 05/31/18                Rabobank, N.A.                  Bank and Technology Services           2600-000                               166.99               110,223.37
                                                         Fees

 09/28/18     106        Fred Hjelmeset                  Combined trustee compensation &                                            9,286.61                100,936.76
                                                         expense dividend payments.

                                                         Claims Distribution - Thu, 06-28-      2100-000                                                    100,936.76
                                                         2018

                                                                                 $9,076.83

                                                         Claims Distribution - Thu, 06-28-      2200-000                                                    100,936.76
                                                         2018

                                                                                    $209.78

 09/28/18     107        GORDON & REES, LLP              Claim No. ; Filed Amt. $41,267.50;     3210-000                           41,267.50                 59,669.26
                                                         Dividend 100.00%; Total Paid
                                                         $41,267.50

 09/28/18     108        GORDON & REES, LLP              Claim No. ; Filed Amt. $491.26;        3220-000                               491.26                59,178.00
                                                         Dividend 100.00%; Total Paid
                                                         $491.26

 09/28/18     109        BACHECKI, CROM & CO., LLP       Claim No. ; Filed Amt. $6,857.50;      3410-000                            6,857.50                 52,320.50
                                                         Dividend 100.00%; Total Paid
                                                         $6,857.50

 09/28/18     110        BACHECKI, CROM & CO., LLP       Claim No. ; Filed Amt. $66.57;         3420-000                                66.57                52,253.93
                                                         Dividend 100.00%; Total Paid
                                                         $66.57

 09/28/18     111        IRS                             Claim No. 4P; Filed Amt. $110.00;      5800-000                               110.00                52,143.93
                                                         Dividend 100.00%; Total Paid
                                                         $110.00

 09/28/18     112        Employment Development          Claim No. 16; Filed Amt. $847.31;      5800-000                               847.31                51,296.62
                         Department                      Dividend 100.00%; Total Paid
                                                         $847.31

 09/28/18     113        Equinix Inc                     Claim No. 1-2; Filed Amt.              7100-000                            5,380.94                 45,915.68
                                                         $197,830.94; Dividend 2.72%;
                                                         Total Paid $5,380.94

 09/28/18     114        Digital Envoy, Inc. Kimberly    Claim No. 3; Filed Amt. $7,000.00;     7100-000                               190.40                45,725.28
                         Sweat                           Dividend 2.72%; Total Paid
                                                         $190.40

 09/28/18     115        Office of the Clerk             Combined small dividends.              7100-001                                 0.27                45,725.01

 09/28/18     116        Pitney Bowes Inc                Claim No. 6; Filed Amt. $1,638.09;     7100-000                                44.56                45,680.45
                                                         Dividend 2.72%; Total Paid
                                                         $44.56
                                                         Voided on 10/26/2018

 09/28/18     117        SoundExchange, Inc.c/o Evelyn   Claim No. 8; Filed Amt.                7100-000                           45,680.45                      0.00
                         J. Meltzer, Esquire Pepper      $1,679,449.18; Dividend 2.72%;
                         Hamilton LLP                    Total Paid $45,680.45

                                                                                          Page Subtotals:        $5,000.00      $110,689.10       true

              Case: 16-51574                    Doc# 111     Filed: 12/14/18 Entered: 12/14/18 10:01:26 Page 14 of
{ } Asset Reference(s)         UST Form 101-7-TDR ( 10 /1/2010)           16                    ! - transaction has not been cleared
                                                              Form 2                                                                               Exhibit 9
                                                                                                                                                   Page: 4
                                              Cash Receipts And Disbursements Record
Case No.:                 16-51574                                         Trustee Name:                      Fred Hjelmeset (001090)
Case Name:                LIVE365, INC.                                    Bank Name:                         Rabobank, N.A.
Taxpayer ID #:            **-***5166                                       Account #:                         ******3900 Checking
For Period Ending: 11/06/2018                                              Blanket Bond (per case limit): $5,000,000.00
                                                                           Separate Bond (if applicable): N/A
    1             2                       3                                       4                                5                  6                      7

  Trans.       Check or      Paid To / Received From           Description of Transaction         Uniform       Deposit          Disbursement       Account Balance
   Date         Ref. #                                                                           Tran. Code       $                    $

 10/26/18        116      Pitney Bowes Inc                  Claim No. 6; Filed Amt. $1,638.09;   7100-000                                 -44.56                 44.56
                                                            Dividend 2.72%; Total Paid
                                                            $44.56
                                                            Voided: check issued on
                                                            09/28/2018

 10/26/18        118      Pitney Bowes Inc                  Replacing check 116 - Claim No.      7100-000                                 44.56                   0.00
                                                            6; Filed Amt. $1,638.09; Dividend
                                                            2.72%; Total Paid $44.56

                                              COLUMN TOTALS                                                       116,536.56          116,536.56                 $0.00
                                                    Less: Bank Transfers/CDs                                              0.00              0.00
                                              Subtotal                                                            116,536.56          116,536.56
        true
                                                    Less: Payments to Debtors                                                               0.00

                                              NET Receipts / Disbursements                                       $116,536.56         $116,536.56


                                                                                                                                                     false




                 Case: 16-51574                  Doc# 111   Filed: 12/14/18 Entered: 12/14/18 10:01:26 Page 15 of
{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)           16                    ! - transaction has not been cleared
                                                       Form 2                                                              Exhibit 9
                                                                                                                           Page: 5
                                       Cash Receipts And Disbursements Record
Case No.:           16-51574                                Trustee Name:                   Fred Hjelmeset (001090)
Case Name:          LIVE365, INC.                           Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***5166                              Account #:                      ******3900 Checking
For Period Ending: 11/06/2018                               Blanket Bond (per case limit): $5,000,000.00
                                                            Separate Bond (if applicable): N/A

                                       Net Receipts:         $116,536.56
                           Plus Gross Adjustments:                 $0.00
                         Less Payments to Debtor:                  $0.00
                 Less Other Noncompensable Items:                  $0.00

                                         Net Estate:         $116,536.56




                                                                                               NET                    ACCOUNT
                                 TOTAL - ALL ACCOUNTS                    NET DEPOSITS     DISBURSEMENTS               BALANCES
                                 ******3900 Checking                          $116,536.56        $116,536.56                  $0.00

                                                                              $116,536.56             $116,536.56              $0.00




             Case: 16-51574               Doc# 111      Filed: 12/14/18 Entered: 12/14/18 10:01:26                     Page 16 of
UST Form 101-7-TDR (10 /1/2010)                                      16
